DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment
This office action is responsive to amendment filed on 12/15/2021. Claims 16-20, 22-33, 43-44, 46-49 are remain pending. The amendments have overcome the specification objection, claim objection, 35 U.S.C. 112(b), 35 U.S.C. 102, and 35 U.S.C.103 rejection as previously set forth in the Non-Final office action dated 09/15/2021.

Response to Arguments
In response to the  regarding rejection under 35 U.S.C. 101 on Remarks page 12-13, Applicant asserts that “claim 16 further recite that “said data generating process generates said blocks of input data using measurements by at least one sensor on a physical system or process being modeled by the bi-linear model” … the aforementioned amendment clearly integrates the abstract idea into a practical application, i.e., using sensor measurements of a physical system or process to update a bi-linear model of the physical system/process”. 
Examiner respectfully disagrees.  This limitation contains alternative limitations based on the “or” clause.  
The first alternative, the “data generating process generates said blocks of input data using measurement by at least one sensor on a physical system” is considered as an insignificant extra solution under step 2A prong two, such step is merely data gathering.  See MPEP 2106.05.I.A.iii.Furthermore, under step 2B such step is considered as well understood, conventional and routine (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network. 
The second alternative, the  “data generating process generates said blocks of input data using process being modeled by the bi-linear model”, this limitation continues to comprise an insignificant extra solution activity under step 2A prong two as merely data gathering, and under step 2B merely performs data gathering by performing repetitive calculations. See MPEP 2106.05(d)(II)(ii)  .  See, also figure 3, which shows the output of update model step 312 is fed into step of receive data vector, and figure 6 [0184-197] describes the mathematical algorithm to perform the updating model step 312.  Thus, the claim is not patent-eligible under 35 U.S.C. 101. See rejection below for more details.

Claim Objections
Claim 30 is objected to because of the following informalities: 
Claim 30 recites “the bi-linear model comprising loading vectors and score vectors” should be “the bi-linear model comprising said loading vectors and score vectors” as antecedently recited in claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 16-20, 22-33, 43-44, 46-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 16, recites method for maintaining a bi-linear model constructed by an encoder and reconstructing of the constructed data by perform multiplication of loading vector and one element of score vector, and addition of all factor contributions
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a method for maintaining a bi-linear model, constructed from a set of block data that increases in size as receiving data at points in time, and the bi-linear model comprises vectors data such as score and loading, the claim further recites step of reconstructing the constructed data by multiplying together loading vector and one of element of score vector to form a factor contribution and adding together all the factor contributions, and the bi-linear model is updated.  Such limitations cover mathematical calculations, relationship, and/or formula of performing matrix-matrix multiplication as described in specification [0090] to reconstruct a reduced rank bilinear subspace model [0001]. The claim further recites said transform packet is generated from a plurality of residual blocks, wherein each residual block has been generated as the difference between an input block and a reconstruction of said input block using said bi-linear model, and said transform packet includes at least a new loading vector generated from statistical analysis. Such limitations also cover the mathematical calculation, relationship, and/or formula, see at least figure 3 steps 304 calculating residuals, and [0032-0035] transform packet as disclosed in the specification comprises mathematical matrices/vectors.  Therefore, the claim includes limitations that fall within the 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites step of receiving set of blocks of input data by an encoder from a data generating process and step of receipt of a transform packet to update the bilinear model, wherein said data generating process generates said blocks of input data using measurements by at least one sensor on a physical system or process being modeled by the bi-linear model. Transform packet, as described in the specification [0032-0035], merely comprises mathematical matrices/vectors. Such additional elements, receiving set of blocks of input data and transform packet are considered as insignificant extra solution activity, such step is merely data gathering.  
The limitation “wherein said data generating process generates said blocks of input data using measurements by at least one sensor on a physical system or process being modeled by the bi-linear model” contains alternative limitations based on the “or” clause. The first alternative the “data generating process generates said blocks of input data using measurement by at least one sensor on a physical system” is considered as an insignificant extra solution under step 2A prong two, such step is merely data gathering.  See MPEP 2106.05.I.A.iii.  The second alternative, the “data generating process generates said blocks of input data using process being modeled by the bi-linear model”, this limitation continues to comprise an insignificant extra solution activity under step 2A prong two as merely data gathering
Furthermore, the claim also recites transform packet is generated from “a repository of a plurality of residual blocks”. However, this element recites at a high level of generality, i.e. a generic computer memory. Storing data that is generated from the abstract idea into generically claimed repository/memory fails to impose a meaningful limitation on the claimed steps and/or on practicing the abstract idea. At most, the additional element is considered an insignificant extra-solution activity. Therefore, such elements fail to provide a meaningful limitation on the 
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere insignificant extra solution activity to the judicial exceptions. The same conclusion is reached in step 2B, i.e. insignificant extra solution activity cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of receiving set of blocks of input data, transform packet, and the first alternative for limitation with the “or” clause  are considered as insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Furthermore, the second alternative for limitation with “or” clause comprises an insignificant extra solution activity under step 2A prong two as merely data gathering and under step 2B merely performs data gathering by performing repetitive calculations. See MPEP 2106.05(d)(II)(ii).  See, also figure 3, which shows the output of update model step 312 is fed into step of receive data vector, and figure 6 [0184-197] describes the mathematical algorithm to perform the updating model step 312. 
Furthermore, the insignificant extra-solution activity of storing a plurality of residual blocks in a repository/memory comprises well understood, routine, and conventional activity. See, e.g., D. Patterson et al., Computer Organization and Design, The hardware/software interface, Revised Fourth Edition, Elsevier, 2012, section 1.3 p.16, figure 1.5, which describes the organization of a computer and shows the five classic component, including a memory to store input and output data, thus the additional elements cannot provide an inventive concept under step 2B. Accordingly, claim 16 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 17-20, 22-33 and 43, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 16, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
	
	Regarding claim 17-20, 22-25, 27, 29-33, recite further limitation that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

	Regarding claim 26, recites the outlier blocks are modeled in a “second-order repository”. However, this element recites at a high level of generality, i.e. a generic computer memory. Storing data that is generated from the abstract idea into generically claimed second-order repository/memory fails to impose a meaningful limitation on the claimed steps and/or on practicing the abstract idea. At most, the additional element is considered an insignificant extra-solution activity. Thus, the additional element fails to integrate the judicial exception into a practically application under prong two of step 2A. Furthermore, the insignificant extra-solution activity of storing models data in a memory comprises well understood, routine, and conventional activity. See, e.g., D. Patterson et al., Computer Organization and Design, The hardware/software interface, Revised Fourth Edition, Elsevier, 2012, section 1.3 p.16, figure 1.5, which describes the organization of a computer and shows the five classic component, including a memory to store input and output data, thus the additional element cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
	
	Regarding claim 28, recites at least one of the factors can be deleted based on a criterion, such limitation cover the performance of the limitation in mind, for example, one or ordinary skills in the art determine to delete a factor based on the size or memory availability. Therefore, the claim include limitation that fall within the “mental processes” grouping of abstract idea. And the claim does not provide any additional elements that integrates that abstract idea into a practical application under prong two of step 2A and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101

	Regarding claim 43, recites additional elements such as “a decoder” to reconstruct an approximation of input data based on bilinear modeling and transform packet. However, this additional element recites at a high-level generality, i.e. a generic computer element, decoding data to perform the abstract idea fails to impose a meaningful limitation on the claimed step and on practicing the abstract idea. At most, the additional element is considered an insignificant extra solution activity. Thus, the additional element fails to integrate the judicial exception into a practically application under prong two step 2A. Furthermore, the insignificant extra solution activity of decoding to reconstruct the encoded input data comprises well understood, routine, and conventional activity. See V, Vinay kumar. “Decoders &amp; Encoders in Computer System Architecture.” Decoders &amp; Encoders in Computer System Architecture, 1 Jan. 1970, vengalavinay.blogspot.com/2014/07/decoders-encoders-in-computer-system.html, which describes the decoder in computer architecture, where the decoder is undoing the encoded data so that the original information can be achieved. Thus, the additional element cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent eligible under 35 U.S.C. 101.
 
	Regarding claim 44, recites an apparatus that would practice the method claims 16 and 17. All steps in method claims 16 and 17 are performed by the apparatus claim 44. Therefore, claims 16 and 17 analysis applies equally to claim 44.

Regarding claim 46-49, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 44, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

	Regarding claim 46-47 recite further limitation that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
	
	Regarding claim 48-49, recites an apparatus that would practice the method claim 43. All steps in method claim 43 is performed by the apparatus claim 48-49. Therefore, claim 43 analysis applies equally to claim 48-49.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182